Citation Nr: 1704386	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1984 to January 1985 and from July 1985 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

The rating decision on appeal increased the evaluation of GERD to 10 percent disabling, effective January 7, 2010.  In a May 2011 rating decision, the RO granted service connection for IBS and assigned an initial 30 percent rating, effective November 19, 2009.  In an August 2011 rating decision, the RO combined the Veteran's GERD and IBS, resulting in one 30 percent evaluation effective January 7, 2010.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


